NOTICE OF ALLOWABILITY

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “provision section configured to: determine whether the first display information displayed on the display section is watched by the user; and output a first process result to the user based on a first intent interpretation result, wherein the first intent interpretation result is a result of an interpretation of an intent of the first voice recognition result based on the first related information, the first process result is output as visual information in association with first voice information based on the determination that the first display information is watched by the user, the first process result is output as second voice information different from the first voice information based on the determination that the first display information is not watched by the user, and the second voice information is equivalent to the visual information.”
Regarding claim 19, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “the process result is output as visual information in association with first voice information based on the determination that the display information is watched by the user, the process result is output as second voice information different from the first voice information based on the determination that the display information is not watched by the user, and the second voice information is equivalent to the visual information”.
Regarding claim 20, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “, the process result is output as visual information in association with first voice information based on the determination that the display information is watched by the user, the process result is output as second voice information different from the 
Regarding claim 22, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “acquire a candidate list including at least one candidate word corresponding to at least one attribute information in a case where the at least one attribute information associated with the voice input is selected as an input in the non-voice input section; a display section configured to: display the first voice input section on the touch panel; and display at least one second voice input section of the plurality of second voice input sections corresponding to the at least one attribute information at aposition adjacent to the first voice input section at a time of selection of the first voice input section based on a touch operation on the touch panel; a recognition section configured to execute a voice recognition process on the voice input to output a voice recognition result; and a provision section configured to: determine whether the display information displayed on the display section is watched by the user; and output a process result to the user based on an intent interpretation result and the candidate list in the case where the at least one attribute information associated with the voice input and displayed by the display section is selected as the input in the non-voice input section, wherein the intent interpretation result is a result of an interpretation of an intent of the voice recognition result based on the related information, the process result is output as visual information in association with first voice information based on the determination that the display information is watched by the user, and the process result is output as second voice information different from the first voice information based on the determination that the display information is not watched by the user.”.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2659